PER CURIAM:
Country Credit, L.L.C. appeals the district court’s order affirming the bankruptcy court’s decision that debt arising from a payday loan made to Bobbie J. Martin was dischargeable. On appeal, we have. reviewed the record, studied the briefs, and heard oral argument by both parties. We have concluded, in the light of our precedents, that the bankruptcy court did not err when it determined that Bobbie J. Martin’s debt, acquired through a payday loan from Country Credit, L.L.C., is dis-chargeable. Accordingly, the order of the district court is affirmed.
AFFIRMED.